Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This document is responsive to applicant’s claims filed 5/22/2020.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Nakamura et al. (US PG Pub 2021/0387718).

Regarding claim 1, Nakamura discloses:
A system comprising: an unmanned aerial vehicle having a UAV control system (40) to control flight of the UAV; and a steerable parachute system (1) for parachute-assisted landing, comprising (i) a deployable parachute (2) having a plurality of steerable parachute cables (4), (ii) a plurality of steering actuators (10), each steering actuator coupled to a respective steerable parachute cable and movable to adjust the respective steerable parachute cable (see fig 2), (iii) a steerable parachute controller (6), and (iv) one or more parachute system sensors (5) communicatively coupled to the steerable parachute controller and configured to detect physical characteristics of a reachable landing zone for the UAV (see at least paragraph 0062), wherein the steerable parachute controller is configured to (i) select a safe landing location within the reachable landing zone based on the physical characteristics detected with the one or more parachute system sensors (see at least paragraph 0062 – selecting a safe place without obstacles) and (ii) control movement of the plurality of steering actuators to steer the deployable parachute to land the UAV at the safe landing location (see at least paragraph 0062).

Regarding claim 5, Nakamura discloses:
The system of claim 1, wherein the one or more parachute system sensors are attached to the UAV (see fig 3).

Regarding claim 6, Nakamura discloses:
The system of claim 1, wherein the plurality of steering actuators comprises a first steering actuator and a second steering actuator, wherein the plurality of steerable parachute cables comprises a first steerable parachute cable attached to a first end of the deployable parachute and a second steerable parachute cable attached to a second end of the deployable parachute, opposite the first end, and wherein the first steering actuator is movable to adjust the first steerable parachute cable and the second steering actuator is movable to adjust the second steerable parachute cable (see figs 1 and 2) .

Regarding claim 7, Nakamura discloses:
The system of claim 6, wherein the first steerable parachute cable is attached to a first aft corner of the deployable parachute and the second steerable parachute cable is attached to a second aft corner of the deployable parachute (see at least fig 1).

Regarding claim 8, Nakamura discloses:
The system of claim 1, wherein each steering actuator comprises a pulley coupled to a motor (12), and wherein controlling the movement of the plurality of steering actuators to steer the deployable parachute to land the UAV at the safe landing location comprises controlling the motor to cause the pulley to adjust the respective steerable parachute cable (see at least paragraph 0055).

Regarding claim 10, see the rejection of claim 1.

Regarding claim 11, Nakamura discloses:
The method of claim 10, further comprising: detecting a trigger for a parachute-assisted landing; and responsive to detecting the trigger, controlling, by the steerable parachute controller, the steerable parachute system to deploy the deployable parachute, wherein the detecting of the physical characteristics of the reachable landing zone for the UAV comprises detecting the physical characteristics of the reachable landing zone for the UAV responsive to deploying the deployable parachute (see paragraphs 0061-0063).

Regarding claim 12, see the rejections of claims 6 and 7.

Regarding claim 13, see the rejection of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG Pub 2021/0387718) in view of Obviousness.

Regarding claim 9, Nakamura discloses:
The system of claim 1, wherein the steerable parachute system further comprises a housing (86) within which the deployable parachute is releasably disposed, the plurality of steering actuators is disposed (see figs 1 and 2) and wherein the deployable parachute further comprises a plurality of static cables (3) attached to the housing.  Nakamura does not disclose the steerable parachute controller is disposed within the housing.  It would have been obvious to one having ordinary skill in the art at the time of filing to place the control unit within the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  The purpose of the rearrangement would be to locate the controller closer to the components under control.

Regarding claim 14, Nakamura discloses the method of claim 12, including steering by pulling on the first and second steerable parachute cables, but does not disclose that the mechanism utilizes arms.  The examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time of filing to replace the servo powered spool with a servo powered arm for adjusting the length of the cables for steering for the purpose of utilizing a standard servo arrangement as found in remote controlled sailboats and aircraft such as powered paragliders.

Allowable Subject Matter
Claims 2-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644